Citation Nr: 0113791	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bunion of the right great toe.  

2.  Entitlement to service connection for a fungus infection 
of the feet, bilaterally.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In April 1999, the veteran testified before a Hearing Officer 
at the RO.  Review of the transcript shows that the VA 
employee conducting the hearings explained fully the issues 
and suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  The issue was initially 
phrased as entitlement to service connection for a bilateral 
foot condition.  During the hearing, the veteran explained 
that he was not seeking service connection for flat feet; 
rather, he was seeking service connection for the residuals 
of surgery to the right big toe and for a condition affecting 
the skin of both feet.  

The case was previously before the Board in October 1999, 
when it was remanded so the veteran could testify before a 
member of this Board.  In February 2001, a hearing was held 
before the undersigned Board member.


FINDINGS OF FACT

1.  A bunion developed on the veteran's right great toe 
during his active wartime service and was surgically treated 
by VA after service and resulted in osteoarthritis of the 
right great toe metatarsal phalangeal joint and hallux 
valgus.  

2.  Tinea pedis had its onset during the veteran's active 
wartime service.  


CONCLUSIONS OF LAW

1.  A bunion of the right great toe, with post operative 
residuals including osteoarthritis of the metatarsal 
phalangeal joint and hallux valgus, was incurred in active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

2.  Tinea pedis was incurred in active wartime service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A Bunion Of The Right Great Toe

When the veteran was examined for service, in November 1972, 
examination of his feet disclosed moderate pes planus.  There 
was no report of any other foot deformity.  The examiner 
indicated that the veteran's feet were normal.  

The service medical records show that, in November 1974, the 
veteran reported that he pulled a muscle in his right big 
toe.  There was tenderness over the 1st metatarsophalangeal 
joint and a bunion.  X-rays showed no abnormality.  Notes 
dated in December 1974, January 1975, February 1975 and March 
1975 reflected the continued presence of the bunion and 
symptoms of pain.  The February 1975 notes show treatment 
with injection.  Prominence of the metatarsophalangeal joint 
was noted in June 1975.  

In November 1975, it was reported that the veteran had hallux 
valgus for 1 year and 2 months.  "Hallux valgus is 
angulation of the great toe away from the midline of the body 
(toward the other toes) and can be caused by bunions."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 244, 729 (27th ed. 1988), 
as quoted in Verdon v. Brown, 8 Vet. App. 529 (1996).  It was 
described as a moderate hallux valgus.  

On separation examination in December 1975, the veteran's 
feet were reported to be normal.  Here, the separation 
examination is not persuasive because VA records immediately 
after service document continued disability.  

VA outpatient treatment records show that a bunion of the 
right great toe was noted in December 1975 and January 1976.  
In March 1976, it was surgically treated.  

A July 1976 VA orthopedic consultation report shows that the 
veteran complained of pain at the site of the surgery.  The 
examiner found tenderness.  The impression was a probable 
neuroma and the site was injected.  VA X-rays of July 1976 
revealed interval arthritic changes in the first 
metatarsophalangeal joint, since December 1975, suggesting a 
possible septic process.   

In October 1997, the veteran's feet were examined by a VA 
physician.  The veteran reported that he had continuing 
episodes of pain following his 1976 surgery.  The examiner 
found tenderness around the metatarsal phalangeal joint, 
dorsally.  He had mild to moderate pain on extreme 
dorsiflexion and plantar flexion of the great toe.  X-rays of 
the right foot disclosed severe osteoarthritis of the great 
toe metatarsal phalangeal joint.  The assessment was 
osteoarthritis of the right great toe metatarsal phalangeal 
joint with mild to moderate disability.  

At the April 1999 RO hearing and the February 2001 Board 
hearing, the veteran testified that a bunion of his right 
great toe became symptomatic during service and continues to 
be symptomatic.  At the February 2001 Board hearing, the 
veteran submitted additional evidence.

The March and June 2000 notes of Robert H. Bowles, M.D., 
reflect that the veteran sustained a right foot injury in 
service.  X-rays were interpreted a showing that the veteran 
was developing a hallux valgus deformity as a result of the 
injury.  

Analysis

There is no evidence that a bunion existed before service.  
The examination for service in November 1972 was thorough and 
disclosed pes planus.  However, the examiner did not report a 
bunion.  Compare Verdon v. Brown, 8 Vet. App. 529 (1996).  It 
was not until approximately 2 years after the veteran entered 
active service that a bunion was noted.  Significantly, a 
recent trauma was reported at that time.  Since the veteran 
must be presumed to have been in sound condition when he was 
examined for service, the conclusion must be that the bunion 
had its onset due to injury in service.  38 U.S.C.A. § 1111 
(West 1991).  

Clinical notes show VA found and surgically treated the 
bunion shortly after service.  In July 1976, less than a year 
after the veteran left active service, X-rays demonstrated 
arthritic changes in the metatarsophalangeal joint.  On the 
recent VA examination, the residuals were diagnosed as 
osteoarthritis of the right great toe metatarsal phalangeal 
joint.  A more recent private study revealed hallux valgus.  
Therefore, the Board grants service connection for residuals 
of a bunion, including osteoarthritis of the right great toe 
metatarsal phalangeal joint and hallux valgus.  

A Fungus Infection Of The Feet, Bilaterally

When the veteran was examined for service, in November 1972, 
examination of his feet disclosed a moderate pes planus.  
There was no report of any other foot disorder.  The examiner 
indicated that the veteran's feet and skin were normal.  

In November 1974, the veteran complained of athlete's foot 
and maceration was found between the toes.  Treatment was 
provided.  In January 1975, there was a notation of athlete's 
foot, tinea pedis, and treatment was indicated.  Tinea pedis 
was noted in June 1975 and treatment provided.  

Tinea pedis of both feet was noted and treated in October 
1975.  In November 1975, there was found to be fungus on the 
sole of the foot, unimproved by past treatment.  It was 
described as a moderate tinea pedis, interdigital and over 
the plantar surface of the foot.  

On separation examination in December 1975, the veteran's 
feet and skin were reported to be normal.  

A July 1976 VA orthopedic consultation report noted tinea 
pedis and recommended medication.  

A VA outpatient clinical record, dated in September 1980, 
describes fungal growth between the toes with maceration and 
scaling.  The assessment was tinea pedis.  

Civil Service medical records show the veteran had tinea 
pedis between the toes and on the soles of both feet in July 
1986.  Tinea pedis with secondary infection was reported in 
May 1987.  Athlete's foot was reported to be resolving in 
July 1987.  In June 1991, the veteran was noted to have tinea 
pedis, athlete's foot, bilateral.  Bilateral tinea pedis was 
the assessment in August 1992.  

The notes of Mary K. Favaro, M.D., show the presence of 
athlete's foot in November 1993 and tinea pedis in January 
1994.  In a statement received in October 1997, Dr. Favaro 
reported treating the veteran from June 1989 to February 
1996.  Diagnoses included athlete's foot.    

A VA outpatient clinical record, dated in September 1997 
notes tinea pedis.  

At the April 1999 RO hearing and the February 2001 Board 
hearing, the veteran testified to the effect that the skin 
infection on his feet began in service and has continued 
since then with exacerbations and remissions.  

Analysis

A fungus infection of the skin, variously referred to as 
athlete's foot or tinea pedis, was not noted when the veteran 
was examined and accepted for service.  38 U.S.C.A. § 1111 
(West 1991).  The condition was first noted after the veteran 
had been on active duty for almost two years.  Under these 
circumstances, it must be concluded that the condition began 
in service.  Moreover, the veteran has testified that the 
condition continued after service, although it went through 
exacerbations and remissions.  The medical records are 
sufficient to document a continuity of symptoms.  38 C.F.R. 
§ 3.303(b) (2000).  The medical records show that the 
condition was treated and at one point was improved and 
resolving; however, there is no competent medical opinion 
that the condition was ever completely cured.  To the 
contrary, medical records made after the condition was found 
to be improving and resolving indicated continued 
manifestations.  The evidence here presents a continuity of 
symptomatology linking the current tinea pedis to that 
diagnosed in service.  Therefore, service connection for 
tinea pedis is granted.  


ORDER

Service connection for residuals of a bunion of the right 
great toe is granted.  

Service connection for bilateral tinea pedis is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

